Plaintiff in error, Logan Billingsley, was convicted at the January, 1912, term of the county court of Oklahoma county, on a charge of conducting a roulette game, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of sixty days. The Attorney General has filed a motion to dismiss the appeal on the ground that the plaintiff in error is a fugitive from justice and cannot be made to respond to the judgment of the court in this case. It has been repeatedly held that when a person appeals to this court from a conviction had in a trial court, and subsequent to the appeal and prior to the determination of such appeal, such person became a fugitive from justice, the appeal will be dismissed. When a person expects this court to review errors complained of in a trial court, *Page 735 
he must stay within the jurisdiction of the court and where he can be made to respond to any judgment rendered on appeal. The appeal in this case is dismissed with direction to the clerk to issue mandate forthwith so that should the plaintiff in error be apprehended the county court of Oklahoma county can enforce the judgment by it heretofore rendered.